Name: Commission Regulation (EEC) No 503/84 of 27 February 1984 fixing for Great Britain the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving that region
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 2. 84 Official Journal of the European Communities No L 57/ 13 COMMISSION REGULATION (EEC) No 503/84 of 27 February 1984 fixing for Great Britain the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving that region THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty , establishing the European Economic Community, Whereas it follows from the application of the rules laid down in Article 9 ( 1 ) of Regulation (EEC) No 1837/80 and in Article 4 ( 1 ) and (3) of Regulation (EEC) No 2661 /80 that the variable slaughter premium for sheep certified as eligible in the United Kingdom, and the amounts to be charged on products leaving Great Britain during the period 6 to 12 February 1984, shall be as set out in the Annexes hereto ; Whereas it should be recalled that Commission Regu ­ lation (EEC) No 3191 /80 of 9 December 1980 (^ as last amended by Regulation (EEC) No 1267/83 (6), fixed transitional measures concerning non-recovery of the variable slaughter premium for sheepmeat and goatmeat products exported from the Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), Having regard to Commission Regulation (EEC) No 2661 /80 of 17 October 1980 laying down detailed rules for applying the variable slaughter premium for sheep (3), as last amended by Regulation (EEC) No 3531 /83 (4), and in particular Articles 3 ( 1 ) and 4 ( 1 ) thereof, HAS ADOPTED THIS REGULATION : Article 1 For sheep or sheepmeat certified in Great Britain as eligible for the variable slaughter premium during the period 6 to 12 February 1984 the level of the premium shall be as set out in Annex I hereto . Whereas the United Kingdom is the only country paying the variable slaughter premium ; whereas the United Kingdom has decided to pay it only in Region 5 (Great Britain), within the meaning of Article 3 ( 1 ) of Regulation (EEC) No 1837/80 ; whereas it is necessary therefore for the Commission to fix, for the period 6 to 12 February 1984, the level of the premium and the amount to be charged on products leaving that region ; Article 2 Without prejudice to the provisions of Regulation (EEC) No 3191 /80, for products referred to in Article 1 (a) of Regulation (EEC) No 1837/80 which left Great Britain during the period 6 to 12 February 1984, the amounts to be charged shall be as set out in Annex II hereto . Whereas Article 3 ( 1 ) of Regulation (EEC) No 2661 /80 stipulates that the level of the variable slaughter premium is to be fixed each week by the Commission for each Member State concerned or, in the case of the United Kingdom, for Great Britain ; Whereas Article 4 ( 1 ) of Regulation (EEC) No 2661 /80 lays down that the amount to be charged on products leaving the Member States concerned or, in the case of the United Kingdom, Great Britain shall be fixed weekly by the Commission for each Member State concerned and in the case of the United Kingdom for Great Britain : Article J This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 6 February 1984. 0 OJ No L 183, 16 . 7 . 1980, p. 1 . (2) OJ No L 140, 20 . 5 . 1982, p. 22. (3) OJ No L 276, 20 . 10 . 1980, p . 19 . H OJ No L 352, 15 . 12 . 1983, p . 37. 0 OJ No L 332, 10 . 12. 1980, p . 14. (6) OJ No L 133, 21 . 5 . 1983 , p . 59 . No L 57/ 14 Official Journal of the European Communities 28 . 2 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 February 1984. For the Commission Poul DALSAGER Member of the Commission 28 . 2 . 84 Official Journal of the European Communities No L 57/ 15 ANNEX I Level of variable slaughter premium for certified sheep in Great Britain for the week commencing 6 February 1984 Description Premium Certified sheep or sheepmeat 73,301 ECU per 100 kilograms of estimated or actual dressed carcase weight (') (') Within the weight limits laid down by Great Britain . ANNEX II Amount to be charged for products leaving Great Britain during the week commencing 6 February 1984 (ECU/100 kg) CCT heading No Description Charge l Live weight 01.04 B Live sheep and goats other than pure-bred breeding animals 34,451 Net weight 02.01 A IV a) Meat of sheep or goats, fresh or chilled : I \ 1 . Carcases or half-carcases 73,301 2. Short forequarters 51,311 3 . Chines and/or best ends 80,631 4. Legs 95,291 5 . Other : \ aa) Unboned (bone-in) 95,291 bb) Boned or boneless 133,408 02.01 A IV b) Meat of sheep or goats , frozen : I 1 . Carcases or half-carcases 54,976 2. Short forequarters 38,483 3 . Chines and/or best ends 60,474  4. Legs 71,469 5. Other : \ aa) Unboned (bone-in) 71,469 bb) Boned or boneless 100,056 02.06 C II a) Meat of sheep or goats , salted in brine, dried or smoked : II 1 . Unboned (bone-in) 95,291 | 2. Boned or boneless 133,408